Order entered December 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00426-CR

                    JAVEON DEROID DALCOURZUBER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F15-10957-J

                                          ORDER
       Before the Court is appellant’s December 13, 2018 motion to recalculate briefing

deadlines due to an incomplete reporter’s record. We GRANT appellant’s motion to the extent

we extend the time to file appellant’s brief until THIRTY DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE